Citation Nr: 0844594	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left leg disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1970.

In a July 2004 decision, the Board denied the veteran's claim 
for service connection for left leg disorder, lung disorder, 
bilateral hearing loss, and tinnitus.  The Board granted the 
claim for right thumb disorder.  The veteran appealed the 
Board's decision to the Court.  In August 2007, the Court 
issued a memorandum decision partially vacating the Board's 
July 2004 decision.  The Court's judgment was entered in 
September 2007, and the case was remanded to the Board for 
compliance with the instructions in the memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Left leg disorder

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

Here, the veteran alleged that his left leg was injured in 
service when he ran barefoot through a bunker that was hit by 
mortar fire.  Although no left leg injury was documented in 
the service treatment records, the veteran has established an 
in-service occurrence during a combat incident as provided by 
38 U.S.C.A. § 1154(b).

There is competent lay evidence of recurrent or persistent 
symptoms of disability.   The veteran testified at the Board 
hearing that there is a hole in his left leg that never 
heals.  A symptom of that type is observable by a lay person.

The third prong of  38 C.F.R. § 3.159(c)(4), requiring that 
the evidence of record "indicate" that "the claimed 
disability or symptoms may be associated with the established 
event," establishes a "low threshold" for requiring VA to 
provide an examination.  McLendon v. Nicholson, 20 Vet.App. 
79, 83 (2006).  Therefore, a VA examination of the left leg 
must be conducted.

Hearing loss and tinnitus

In its August 2007 memorandum decision, the Court held that 
the April 2003 VA audiological examination was inadequate.  
The VA examiner stated that there was no patient history of 
tinnitus, which failed to take into account the veteran's lay 
statements describing his tinnitus symptomatology.  Also, the 
veteran's Board hearing testimony alleges irregularity of the 
hearing test administered during that examination.  Thus, a 
new VA audiological examination must be conducted.

Duty to notify

The Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  This matter was 
in appellate status when the Dingess case was decided.  As 
this case is being remanded for development, now is the best 
opportunity to issue notice in full compliance with Dingess.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the claimant 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation addressing how an 
effective date is assigned in a claim 
arising from an initial rating decision 
assigning service connection.  Dingess.

2.  Schedule the veteran for a VA 
examination of his left leg.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests should 
be accomplished.  The report of the 
examination must include all current 
diagnoses relating to the veteran's left 
leg.  And, for each diagnosis, the 
examiner should state a medical opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any disease or injury in service.  
Provide a complete rationale for each 
opinion.

3.  Schedule the veteran for a VA 
audiological examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests should 
be accomplished.  The report of the 
examination must include all current 
diagnoses relating to hearing loss and/or 
tinnitus.  And, for each diagnosis, the 
examiner should state a medical opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any disease or injury in service.  
Provide a complete rationale for each 
opinion.  The rationale must consider the 
veteran's reported history of his 
perceived symptoms.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for left leg disorder.  If the 
benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


